Mr. Justice Morris
delivered the opinion of the Court:
There is only one question in the case, the right of the plaintiff to maintain this suit in its own name; and we can not regard this question as admitting of very serious doubt in the present condition of our law.
That the plaintiff is seeking to sue in its own right upon a chose in action belonging to another person, but assigned to it, is very clear. And it is well settled and long established law in this District that such a suit can not be sustained. To go no farther back than the case of Glenn v. Marbury, 145 U. S. 511, the Supreme Court of the United States, by Mr. Justice Harlan, said in that case:
*230“A chose in action is not assignable so as to authorize the assignee to sue at law in his own name, unless the right to do so is given by a statute, or by settled law, in the jurisdiction where the suit is brought. This is the well established rule of the common law, and the common law touching this subject governs in the District of Columbia.”
This proposition is not controverted by'the appellant, and could not well be controverted. The argument is that it does not apply to patent rights; and that the right to suit by the assignee in his own name is given by the patent-laws of the United States. But we fail to find anything in the patent laws which justifies the maintenance of such a suit as that now before us.
The statute on which the contention is based is found in sections 4898 and 4919 of the Revised Statutes of the United States, which are in these terms:
“Sec. 4898. Every patent or any interest therein shall be assignable in law by an instrument in writing; and the patentee or his assigns or legal representatives may, in like manner, grant and convey an exclusive right under the patent to the whole or any specified part of the United States. An assignment, grant, or conveyance shall be void as against any subsequent purchaser or mortgagee for a valuable consideration, without notice, unless it is recorded in the Patent Office within three months from the date thereof.”
“Sec. 4919. Damages for the infringement of any patent may be recovered by action on the case, in the name of the party interested, either as patentee, assignee, or grantee. And whenever in any such action a verdict is rendered for the plaintiff, the court may enter judgment thereon for any sum above the amount found by the verdict as actual damages sustained, according to the circumstances of the case, not exceeding three times the amount of such verdict, together with the costs.”
The special provision relied on is that part of Sec. 4919 *231which enacts that “ damages for the infringement of any patent may be recovered by action on the case in the name of the party interested, either as patentee, assignee, or grantee.” It is contended that, when a right of action has accrued to sue for damages Tor infringement, and that right and the patent itself have been assigned, the “grantee,” meant by the statute as the “ party interested,” and entitled to sue in his own name, is the assignee or grantee of the chose in action or right to sue. But we are unable to see that these words have any such meaning, or that the law has any such purpose as is claimed on behalf of the appellant.
The “ party interested ” or “ grantee ” meant is, of course, the person whose rights have been infringed. It would be absurd to give a right of action to one who has not been injured ; and certainly no assignee or grantee of a patent can be held to have been injured by an infringement of the patent which has been consummated before the assignment. In legislating upon the subject of patent rights, which may be said to have been almost created by the Federal Constitution, Congress had to deal with matters of an abstract character, which, under the analogy of the rigid rules of the common law, were in their nature unassignable. The purpose of the legislation was to make such rights freely transferable by assignment in such manner and to such extent as to make the assignee for the time being the full legal owner of the right or interest transferred to him, with the right to protect such interest by suit in his own name. But it was his own interest, not the interest of others, that he was entitled to protect. If the patent was infringed while he was and remained the assignee, he was entitled to sue in his own name, both at law and in equity, for any such infringement. But we cannot see any reason for the construction of the law that would make the assignment reach back, and invest in the assignee for the time being the right to sue for any and all infringements that may have *232occurred while the patent right was in the hands of prior owners. It is very plain to us that the mere assignment of the patent does not of itself carry with it any such right of suit for previous infringement. -
The parties to the assignment in the present case were evidently not unmindful of this plain rule of law and reason; for they were careful not to rely upon any such assumption as that the assignment of the patent carried with it the right to recover any damages that had previously accrued. They were careful to include in the assignment of the patent an assignment also of all claims and demands that had previously accrued from infringements of the patent, with the right of suit therefor. But this latter assignment, while it undoubtedly made the assignee the equitable owner of all such claims and demands, did not in any manner enlarge the scope of the assignment of the patent itself. The two assignments are wholly independent of each other, and might have been contained in separate instruments of writing. They might even have been made to different persons, without either enlarging or diminishing their respective rights under the several assignments. The assignment of the claims and demands for damages is an assignment merely of a common law chose in action, which does not give the assighee an interest in the patent itself in contemplation of law; and which, therefore, does not authorize him to sue in his own name, unless authorized by statute so to do.
We do not mean, of course, to be understood as holding that a claim for damages for the infringement of a patent is not assignable. On the contrary, by the common law, as we now recognize it, all choses in action are assignable, except those for strictly personal torts. But assignability does not imply that the assignee may sue in his own name at common law without special statutory authority for so doing. It simply means that the assignee is entitled to use the name of the assignor in his suit, and to control that suit, *233in most respects without reference to the assignor. Such, as we have already stated, is the recognized law of the District of Columbia; and we do not find that a chose in action, growing out of a patent right, but segregated from the ownership of such right, stands in any different position in that regard from other choses in action.
We are of opinion that the Supreme Court of the District of Columbia was right in sustaining the demurrer interposed by the appellees to the declaration filed by the appellant) and the judgment of that court will therefore be affirmed, with costs; and it is so ordered. Affirmed.